Citation Nr: 0119848	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO. 99-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for neurogenic bladder.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for reactive airway 
disease (RAD).

5.  Entitlement to special monthly compensation (SMC) based 
on loss of use of both lower extremities.

6.  Whether the veteran's total disability compensation 
rating is permanent in nature.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO rating decisions in 1998 and 1999 which 
denied service connection for chronic fatigue syndrome, 
neurogenic bladder, IBS, and RAD; denied SMC based on loss of 
use of both lower extremities; and found that the veteran's 
total disability compensation rating was not permanent in 
nature (the RO initially found permanence of total disability 
but then rescinded that finding).  

The present Board decision addresses all issues with the 
exception of service connection for IBS, which is the subject 
of the remand at the end of the decision.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of chronic 
fatigue syndrome.

2.  The veteran's neurogenic bladder was caused by medication 
for her service-connected cancer.

3.  The veteran does not have a current diagnosis of reactive 
airway disease (RAD).

4.  Impairment from service-connected abdominal muscle damage 
has resulted in functional loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of a wheelchair.  Due to service-connected disability, the 
veteran has no effective function remaining in her lower 
extremities other than that which would be equally well 
served by amputation stumps with use of suitable prostheses.

5.  The veteran has a total compensation rating for service-
connected cancer, and she has multiple other compensable 
service-connected disabilities; it is reasonably certain that 
she will remain totally disabled from service-connected 
disability for the remainder of her life.


CONCLUSIONS OF LAW

1.  Claimed chronic fatigue syndrome was not incurred or 
aggravated in service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000).

2.  A neurogenic bladder is proximately due to or a result of 
treatment for service-connected cancer.  38 C.F.R. § 3.310 
(2000).

3.  Claimed RAD was not incurred or aggravated in service, 
nor is it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2000).

4.  The criteria for SMC based on loss of use of both lower 
extremities have been met.  38 U.S.C.A. § 1114 (West 1991); 
38 C.F.R. §§ 3.350, 4.63 (2000).

5.  The criteria for permanence of a total disability 
compensation rating have been met.  38 C.F.R. §§ 3.340, 4.15 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from February 
1993 to February 1996.

The report of the medical examination of the veteran in 
February 1993, at entry to service, did not identify any 
abnormalities.  Service medical records reflect that the 
veteran was treated in October 1994 for severe diarrhea and 
right upper lobe pneumonia.  October 1994 chest X-rays showed 
air-space consolidation of the posterior segment of the right 
upper lobe.  Chest X-rays taken in November 1994 showed 
interval resolution of right upper lobe infiltrate.

In February 1995, the veteran was seen for viral 
gastroenteritis.  In May 1995, she reported a five week 
history of right-sided chest tightness with exercise.  She 
indicated that she had no history of childhood asthma.  She 
indicated that she was using inhalers that had been 
prescribed by a civilian pulmonologist.  Service examiners 
noted that diagnoses of reactive airway disease and asthma 
were possibilities to be ruled out.  In June 1995, she 
reported ongoing right-sided chest discomfort with exertion.

In July 1995, the veteran was diagnosed with breast cancer, 
and metastatic cancer in the right axillary lymph nodes.  She 
underwent a modified radical mastectomy of the right breast 
in July 1995.  She was started on chemotherapy in September 
1995. VA medical treatment notes indicate that the veteran 
underwent six months of chemotherapy after the mastectomy 
surgery.  In October 1995, she reported a two-month history 
of burning epigastric pain.  Service physicians prescribed 
medication for the epigastric pain.  An upper 
gastrointestinal (UGI) X-ray series performed in October 1995 
revealed mild duodenal fold thickening, consistent with 
duodenitis.  A UGI endoscopy performed in December 1995 did 
not show active ulceration.

In February 1996, the veteran was placed on temporary 
retirement from service because of disability due to her 
cancer and cancer treatment.  Medical records and statements 
from the veteran indicate that she has remained unemployed 
since then.

VA outpatient treatment notes indicate that the veteran was 
started on Tamoxifen in April 1996.  Notes from April 1996 
through December 1996 showed that she was prescribed Zantac 
and later Pepcid for duodenitis.  Treatment notes from May 
1996 and June 1996 indicate that the veteran reported 
fatigue.  On VA medical examination in July 1996, the veteran 
reported shortness of breath, severe depression, extreme 
fatigue, bone pains, left breast pain, pain at the right 
breast mastectomy site, inability to stand for long periods, 
confusion, memory loss, abdominal pain, nausea, vomiting, 
headaches, weight gain, and right arm weakness.  The examiner 
did not find any evidence of disorders of the respiratory 
system, digestive system, or urinary system.  The examiner 
reported that the veteran was status post Stage II, Grade III 
right breast cancer, status post modified radical right 
mastectomy and chemotherapy.

In a July 1996 rating decision, the Newark, New Jersey, RO 
granted service connection for residuals of breast cancer and 
mastectomy.  The Newark RO assigned disability ratings of 100 
percent from February 1996, and 40 percent from April 1996.  
In an August 1996 rating decision, the RO changed the ratings 
for residuals of breast cancer and mastectomy to 100 percent 
from February 1996 and 40 percent from August 1998.

In December 1996, the veteran underwent surgery at a VA 
Medical Center (VAMC) to reconstruct her breast.  The surgery 
was a transverse rectus abdominis muscle (TRAM) flap 
reconstruction of the right breast.  Treatment notes from 
December 1996 also showed a diagnosis of gastroesophageal 
reflux disease (GERD).  After the reconstruction surgery, 
infection developed in the surgical wound.  In January 1997, 
the veteran underwent surgery to debride and irrigate the 
TRAM flap.  A VA physician wrote in January 1997 that the 
veteran needed home nursing care for dressing changes 
following TRAM flap surgery and complications of the TRAM 
flap.  The physician noted that the veteran's medications 
included Tamoxifen, Pepcid, and Ventolin.  Also in January 
1997, another VA physician indicated that he had recommended 
that the veteran take Tamoxifen for five years following her 
chemotherapy.  In February 1997, the veteran's surgical 
wounds were found to be clean and closing spontaneously.  In 
April 1997, it was noted that the complications had resulted 
in the loss of approximately a third of the flap.

In notes dated in April 1997, Asher B. Carey, M.D., a private 
plastic surgeon, noted the veteran's history of mastectomy in 
1995, and TRAM breast reconstruction surgery in December 
1996, which was followed by necrosis of the flap, which was 
addressed by debridement.  Dr. Carey's notes reflect the 
veteran's report of discomfort in the entire abdominal area.  
She indicated that after walking up about four stairs, or 
walking about two blocks, she had severe abdominal pain that 
lasted about twenty minutes, and was relieved only by lying 
down.  She reported that the abdominal discomfort was 
worsening.  The veteran expressed concern about the scars on 
her breast area and abdomen.  The veteran also reported 
general fatigue, which Dr. Carey commented might actually be 
depression.  Dr. Carey noted that the veteran had lost a 
large amount of tissue that had been transferred to the right 
breast area.  Dr. Carey noted weakness over the abdominal 
areas, without herniation.

On VA medical examination in May 1997, the veteran reported a 
number of disorders, including GERD, asthma, and extreme 
fatigue.  She reported that she was unable to walk more than 
one block, and that she was unable to sit for long periods.  
She reported that further reconstructive surgery was planned.  
It was noted that the veteran received home health nurse 
visits twice per day.  The examiner noted that the veteran 
had muscle loss from surgery.  The examiner reported that the 
veteran's posture and gait were within normal limits.  The 
examiner did not note any functional restrictions of the 
lower extremities.  The examiner reported that the veteran 
was able to walk without assistance for about a block, after 
which she was limited due to shortness of breath.

VA medical treatment notes reflect the veteran's report, in 
August 1997, that she had abdominal cramps, especially after 
walking, and that the cramps were only incompletely relieved 
with lying down.  She reported that she had asthmatic attacks 
brought on by exertion and emotional upset.  She also 
reported fatigue.  The examiner's impressions included 
duodenitis with GERD, and asthma.  Chest X-rays taken in 
August 1997 showed no acute infiltrates or effusions in the 
lungs.  A mammogram performed in August 1997 did not show any 
evidence of malignancy.  In September 1997, the veteran 
reported that she felt fatigued, and that she was not able to 
sit for more than two hours.  She reported that she had 
abdominal cramps, especially with walking and going up and 
down stairs.

In October 1997, the veteran wrote that, due to the 
destruction of her abdominal muscles, she had chronic 
abdominal pain, and abdominal tightening that made her unable 
to sit or stand.  She indicated that she had trouble 
urinating, related to the abdominal muscle damage.  She 
reported that she had shortness of breath, which she 
attributed to duodenitis, GERD, and a history of right upper 
lobe pneumonia.  She asserted that she had chronic fatigue 
syndrome.  She asserted that she was unemployable as a result 
of her disabilities.

In October 1997, private orthopedist John E. Speiker reported 
that he had evaluated the veteran.  He noted that the 
veteran's right breast reconstruction surgery had used rectus 
abdominis muscle transfer to reconstruct the breast.  Dr. 
Speiker noted that there had been problems with vascular 
status, and the muscle had died, leaving a fibrous mass.  He 
observed that the veteran had a painful fibrotic mass over 
the right breast area, and that she had since lost most of 
her muscle tone through the abdomen.  Dr. Speiker found that 
the veteran was unable to actively tighten the abdominal 
musculature, and that she was unable to sit up from a supine 
position.  Dr. Speiker indicated that the veteran was not 
capable of walking for extended periods, and that she should 
use a wheelchair for community ambulation.  Dr. Speiker 
reported, "Bowel and bladder function have also been 
affected secondary to her lack of abdominal muscle tone and 
the inability to perform a Valsalva."  Dr. Speiker concluded 
that the veteran was permanently disabled.

In an October 1997 rating decision, the Newark RO granted 
service connection for a donor site scar, status post TRAM 
flap surgery, and assigned a 10 percent rating.  The Newark 
RO also granted service connection for GERD with duodenitis, 
and assigned a 10 percent rating.

In a VA gastroenterology examination performed in November 
1997, the veteran reported that difficulty rising from a 
supine position, constipation, and blood in her stools.  She 
reported that those problems had developed since her 
abdominal surgeries in 1996 and 1997.  The veteran reported 
that she had acid reflux, when supine and after meals.  The 
veteran reported myalgias in her lower extremities, and 
occasional parasthesias in her feet.  On examination, the 
veteran's lungs were clear.  The abdomen had a horizontal 
scar at the level of the navel.  There were no palpable 
masses, and there was no guarding.  There was a protrusion at 
the left side of the abdomen when the veteran attempted to 
sit up from a supine position.  There were no clear cut 
hernias.  The examiner's assessment was GERD, stage 2-B 
cancer of the right breast, and constipation.  Chest X-rays 
taken in November 1997 did not show any acute infiltrates, 
nor other evidence of acute disease.

In a VA peripheral nerves examination performed in November 
1997, the veteran reported that, since the mastectomy and 
other surgeries, she had continued to have numbness and 
weakness of the right upper extremity, and had been unable to 
raise herself from a supine position.  She reported fatigue, 
chest tightness, and shortness of breath.  She reported that 
she had pain in her abdominal muscles if she tried to stay 
upright.  She reported that she had constipation.  She 
reported that she had trouble with urinary voiding, because 
she had diminished pressure in her abdominal muscles.  On 
examination, she could not flex forward more than 10 degrees 
at the waist.  She had no truncal extension.  Lateral flexion 
and rotation were each to approximately 20 degrees.  She had 
some difficulty rising from a squat.  She experienced 
tightening in her legs with walking, with pain at the ankles 
and calves.

The examiner noted a transverse scar, approximately 43 
centimeters long, running across the abdomen, through the 
umbilical area.  There was an approximately 16 centimeter 
scar under the 43 centimeter scar.  There were protrusions at 
each end of the 43 centimeter scar.  There was some 
tenderness to palpation over the scar area in the abdomen.  
The scar and surrounding area had diminished cold sensation 
and diminished pinprick sensation.  The veteran was not able 
to raise her legs while lying on her back.  She was not able 
to lift up from a supine position without assistance.  When 
seated, her iliopsoas strength and lower extremity strength 
were normal.  The examiner concluded that the veteran had 
diminished sensation over the abdomen subsequent to her 
surgery.  The examiner planned an EMG to assess the extent of 
injury of her abdominal muscles, and a urological evaluation 
to assess her voiding capabilities.

In a November 1997 examination to assess the veteran's need 
for aid and attendance, the veteran reported a history of 
right upper lobe pneumonia in 1994.  She reported that she 
had been seen in 1995 for difficulty breathing, and that 
physicians had told her that it might be related to GERD, or 
that she might have asthma.  She reported that she had been 
on medication since 1996 for duodenitis.  She reported that 
since the abdominal muscle surgery, she had experienced 
constipation and problems with voiding.  She indicated that 
she was not able to supply enough pressure to urinate, and 
that she had a sense of urgency to urinate when her bladder 
was full.  She reported that she had developed problems with 
her posture, and had a hump.

The examiner found that the veteran's ability to stand was 
markedly impaired, and that she stood with a stooped posture.  
Her ability to walk was very limited, and she felt tired and 
sat in her wheelchair after walking only three or four steps.  
She had impairment of the right shoulder and right upper 
extremity.  She had limitation of motion of the hips and 
knees.  She was not able to sit up by herself, but had to be 
helped into a sitting position.  She was able to walk only a 
few feet, because of problems with muscles.  She used a 
wheelchair, and was not able to use a walker or quad cane.  
The examiner concluded that the problems were the result of 
abdominal plasty and the use of the abdominal rectus muscle 
for reconstruction of the breast.

In a December 1997 rating decision, the Newark RO granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a 50 percent rating.  The RO granted entitlement 
to special monthly compensation based on having one 
disability rating at 100 percent and additional disabilities 
rated at 60 percent or more.

A December 1997 cystoscopic examination of the veteran's 
urinary bladder was normal.  Additional testing of the 
veteran's urinary function was performed in December 1997.  
In January 1998, private urologist Robert L. Klaus, M.D., 
indicated that testing had shown delayed first sensation of 
fullness of the bladder, and unusual and unneeded sphincteric 
activity.  Dr. Klaus expressed his belief that the enlarged 
capacity and delayed first sensation were due to chronic over 
distention of the bladder.

In March 1998, private gastroenterologist Brent W. 
Geissinger, M.D., wrote that he was treating the veteran for 
GERD and IBS.  Dr. Geissinger wrote that the veteran also had 
a history of reactive airway disease, which was "possibly 
exacerbated by her [GERD]."  Dr. Geissinger wrote that the 
reactive airway disease was a "probable extra-esophageal 
manifestation of [GERD]."

In an April 1998 rating decision, the Wilmington, Delaware, 
RO granted service connection for post abdominal plasty 
weakness, and assigned a 30 percent rating.  The RO granted 
service connection for right arm weakness, and assigned a 
20 percent rating.  The RO granted a higher level of special 
monthly compensation, based on the need for regular aid and 
attendance of another person.  The RO denied service 
connection for a number of claimed conditions, including 
chronic fatigue syndrome, shortness of breath, and a urinary 
condition.

In April 1998, the veteran underwent biopsies of masses in 
her right and left breasts.  A May 1998 pathology report 
indicates that the specimen from the right breast was 
malignant, and the specimen from the left breast was benign.

VA treatment notes from June 1998 reflect that the veteran 
had a kyphotic thoracic hump, and poor sitting balance in her 
wheelchair, with a tendency to slip forward.  The veteran's 
posture standing and walking was flexed forward.  She walked 
without an assistive device for 25 feet, and walked behind 
her wheelchair for more than 150 feet.  It was recommended 
that the veteran be provided a motorized wheelchair with a 
reclining back and headrest.

The veteran laid out arguments for her claims in 
correspondence dated in July 1998.  She veteran wrote that 
the destruction of her abdominal muscles made her unable to 
use her legs.  She noted that she had to use a wheelchair to 
move any distance, and that she therefore had lost the use of 
her legs and feet.  She asserted that she was permanently and 
totally disabled, and she indicated that she was seeking 
benefits for specially adapted housing.  She asserted that 
she had shortness of breath that was a typical complication 
of GERD.  She asserted that she had chronic fatigue syndrome 
that was caused by her service-connected PTSD.  She wrote 
that urinary retention was a known side effect of the pain 
medication Percocet, which she took for her service-connected 
disabilities.  She asserted that constipation and IBS were 
side effects of Percocet and pain medications, and that IBS 
was also a known side effect of GERD.

In 1998, the veteran submitted copies of excerpts from 
medical texts.  One excerpt indicates that the possible side 
effects of the analgesic drug oxycodone include urinary 
retention and constipation.  Other excerpts describe the 
manifestations of gastrointestinal disorders, including IBS 
and GERD, and of chronic fatigue syndrome.

In July 1998, private psychiatrist Barry H. Goldstein, M.D., 
wrote, "It is my impression that [the veteran's] chronic 
fatigue is related to many things, including her diagnosis of 
PTSD."

In a July 1998 rating decision, the Wilmington RO denied 
service connection for IBS and for reactive airway disease.  
In an August 1998 rating decision, the Wilmington RO granted 
permanence of the veteran's total disability, based on the 
recurrence of her breast cancer, with vigorous treatment.  
The RO denied SMC based on loss of use of both lower 
extremities.  The RO denied entitlement to specially adapted 
housing and entitlement to a special home adaptation grant.

In September 1998, Dr. Geissinger reviewed the veteran's 
history of digestive and respiratory complaints.  Dr. 
Geissinger wrote, "Given the improvement in her respiratory 
symptoms with treatment of her reflux disease, I feel it is 
reasonable to conclude that her reflux was at least 
contributing to her respiratory difficulties."

In September 1998, Dr. Klaus described his treatment of the 
veteran for urinary problems.  Dr. Klaus concluded:

There is no question in my mind that she 
has a neurogenic bladder and it's 
certainly likely that this was caused by 
the prolonged requirement of Percocet in 
her post operative period.

On VA examination in October 1998, a VA physician concluded 
that the veteran had IBS.  In response to a request for an 
opinion, the physician wrote, "There is no discernible cause 
for [IBS], so it is difficult to attribute that the 
chemotherapy directly caused her symptoms."

In October 1998, a VA physician examined the veteran with 
regard to the question of loss of use of the lower 
extremities.  The examiner noted that the veteran arrived in 
an electric wheelchair.  She reported that she was able to 
walk approximately 5 or 6 feet, and otherwise used the 
wheelchair.  The examiner and the veteran's husband helped 
the veteran rise from her wheelchair.  The veteran was not 
able to stand up straight, but was forward flexed at 30 
degrees.  She was able to move to the examining table and sit 
on the table.  Due to abdominal pain, she was not able to 
rise from a supine position on the examining table, but 
needed assistance from her husband and the examiner.  In a 
seated position, she had some motion in her hips, knees, and 
ankles.  Motion of the joints of the lower extremities 
produced abdominal pain, but did not produce pain in the 
lower extremities.  The examiner indicated that the veteran 
did not have ankylosis of the knees, and that she had mildly 
decreased motion of the feet, without complete paralysis.  
After the examination, the veteran was able to get from the 
examination table to her wheelchair, and to get dressed, with 
the help of her husband and the examiner.  The examiner 
indicated that the veteran did not have loss of use of the 
lower extremities based on the symptoms of the lower 
extremities themselves.  The examiner indicated that the 
veteran did not have severely disabling symptoms in the lower 
extremities themselves, but had problems moving the lower 
extremities secondary to abdominal pathology post surgery.

On examination in October 1998, the veteran reported 
shortness of breath.  The examiner noted no wheezing or 
rales.  Earlier studies were noted.  The examiner enclosed a 
medical text excerpt describing reactive airways dysfunction 
syndrome (RADS).  The examiner stated that the veteran did 
not have RADS.

On VA examination in October 1998, the veteran reported that 
she had received radiation therapy, and was continuing to be 
on chemotherapy, for a recurrence of cancer found on the 
right chest wall in June 1998.  The veteran reported feeling 
tired and depressed all the time.  She reported urinary and 
bowel problems, treated with medication.  The examiner 
reported that the veteran did not have chronic fatigue 
syndrome, but had several problems, including cancer, 
depression, and stress, that independently would cause 
fatigue.

In November 1998, a VA clinical pharmacist responded to a 
request from the RO about the effects of certain medications.  
The pharmacist stated that a literature review did not show 
that the Tamoxifen and Arimedex that were used for the 
veteran's chemotherapy had been shown to cause chronic 
fatigue syndrome.  The pharmacist reported that a review of 
literature showed some reports of urinary retention in 
patients who took opioid analgesics such as Percocet and 
Demerol.

In November 1998, a VA psychiatrist interviewed the veteran, 
and responded to a request from the RO for opinions.  The 
psychiatrist indicated that he was not aware of any theory 
that chronic fatigue syndrome was caused by PTSD.  He 
indicated that the cause of chronic fatigue syndrome was not 
known, and that the existence of chronic fatigue syndrome as 
a distinct disorder was not clearly accepted.  The 
psychiatrist also stated that additional study by a urologist 
would be necessary before possible psychological causation of 
a voiding dysfunction could be considered.

In a December 1998 rating decision, the Wilmington RO denied 
service connection for chronic fatigue syndrome, neurogenic 
bladder, IBS, and reactive airway disease.

In April 1999, private oncologist Lamberto M. Arellano, M.D., 
reported that the veteran was currently under treatment, with 
the antineoplastic drug Zoladex, for breast cancer.  In May 
1999, private physician Harvey E. Mast, M.D., wrote that, due 
to pain and weakness in the veteran's trunk and limbs, she 
could only walk for a few minutes, and had to recline after 
sitting a few minutes.  Dr. Mast wrote that the veteran 
needed an electric wheel chair that enabled her to recline 
and still reach the controls.

A July 1999 statement of the case, issued by the Wilmington 
RO, noted in part that the question of permanence of the 
veteran's total compensation rating had been reviewed and 
permanence was not found.  It was essentially stated that, 
under the terms of Code 7627, the veteran's current total 
rating for breast cancer might be reduced in the future if 
the condition went into remission and treatment was stopped, 
etc.

The veteran had a hearing at the RO in October 1999.  She 
noted that the RO had found, in an August 1998 rating 
decision, that she was permanently and totally disabled, but 
had later reversed that decision.  She noted that she was 
under treatment for a recurrence of cancer, and asserted that 
her disability was permanent and total.  She asserted that 
she had loss of use of her legs because of the disability of 
her abdominal muscles following surgery.  She asserted that 
she was unable to walk, and she noted that her inability to 
walk could not be corrected with prostheses, as it could for 
some amputees.  She reported that she needed adaptations to 
her home because she had to use a wheelchair.  She reported 
that she had chronic fatigue related to a number of causes, 
including cancer medications.  She asserted that she had 
breathing problems related to her GERD.  She asserted that 
she had IBS caused by her chemotherapy drugs.

In October 1999, Dr. Goldstein wrote that the veteran's 
chronic fatigue could come from many causes, including 
chronic fatigue syndrome, PTSD, depression, cancer, and 
cancer medications.  An October 1999 note from a private 
physician indicated that the veteran's abdominal muscle 
weakness caused her need for a wheelchair.

In a November 1999 report, a Naval Medical Board reviewed the 
veteran's medical history before and since her temporary 
disability retirement from service.  The board noted that the 
veteran was essentially wheelchair-bound.  The Board 
recommended that the veteran be retired on permanent 
disability on medical grounds.

In a December 1999 rating decision, the Philadelphia, 
Pennsylvania, RO denied service connection for chronic 
fatigue syndrome, neurogenic bladder, IBS, and reactive 
airway disease.  The RO denied special monthly compensation 
based on the loss of use of both lower extremities.  The RO 
denied permanence of the veteran's total rating.  The RO 
granted service connection for endometrial atrophy, and 
granted special monthly compensation based on loss of use of 
a creative organ.

Treatment notes from Dr. Arellano reflect that the veteran 
had recurring, persistent residual carcinoma in the chest 
wall in January 2000.  Treatment notes from February 2000 
indicate that the veteran was informed that chest wall 
recurrence such as hers was often associated with generalized 
metastatic disease, and that the average survival for 
metastatic disease was two years.  The veteran was also 
informed that, since she had only been found to have one site 
of recurrence, it was possible that she would be a long-term 
survivor.  In August 2000, Dr. Arellano noted that the 
veteran had received six cycles of chemotherapy, most 
recently in July 2000.  Dr. Arellano reported that the 
veteran still had residual cancer in the chest wall, and that 
she was likely to need more chemotherapy in the future.

In an April 2000 rating decision, the Wilmington RO continued 
the 100 percent rating for residuals of breast cancer and 
mastectomy, and denied increased ratings for right arm 
weakness and post abdominal plasty weakness.

In July 2001, private physiatrist and neurologist Jay I. 
Freid, M.D., wrote that the veteran had severe abdominal 
muscle injury that limited walking and bed mobility.

In July 2001, the veteran and her husband testified at a 
hearing before the undersigned Board Member at the Board's 
offices in Washington, D.C.  The veteran asserted that her 
disability was permanent and total, in that doctors had 
informed her that her cancer was incurable, and that she had 
a prognosis of two more years to live.  She indicated that 
she was to continue indefinitely having checks of the status 
of her cancer.  She stated that she had a loss of use of her 
lower extremities because of damage to her abdominal muscles 
that made her need a wheelchair for all movement.  The 
veteran's husband reported that he had to help the veteran 
get up from a reclining or sitting position.  The veteran 
reported that a private urologist had determined the nature 
of her urinary disorder.  She reported that she had 
constipation and IBS as a result of the pain medications that 
she took.  She asserted that she had reactive airway disease 
secondary to her service-connected GERD.  She stated that she 
had chronic fatigue syndrome as a result of her cancer, and 
as a result of depression associated with service-connected 
PTSD.

II.  Analysis

The file shows that through discussions in the rating 
decisions, the statement of the case, and the supplemental 
statement of the case, the RO has notified the veteran of the 
evidence needed to substantiate her claims.  Medical records 
have been obtained, VA examinations have been provided, and 
the veteran has had personal hearings on appeal.  As to the 
issues on appeal, with the exception of the issue addressed 
in the remand, the Board is satisfied that all relevant 
evidence has been properly developed and no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000). 

A.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

1.  Chronic Fatigue Syndrome

The veteran has reported on many occasions that she has 
chronic fatigue.  She asserts that she has chronic fatigue 
syndrome that results from service-connected conditions or 
treatment, including cancer, medications for cancer, PTSD, 
and depression related to PTSD.

Private and VA physicians and psychiatrists have commented on 
possible causes of the veteran's fatigue, including PTSD, 
cancer, cancer medications, depression, and stress.  No 
physician, however, has provided a clear diagnosis that the 
veteran has the specific entity of chronic fatigue syndrome.  
One examiner specifically stated that the veteran did not 
have chronic fatigue syndrome.

One requirement for service connection is a current medical 
diagnosis of the claimed condition.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  In the absence of a current diagnosis that 
the veteran has chronic fatigue syndrome, service connection 
may not be granted.  The preponderance of the evidence is 
against the claim for service connection for chronic fatigue 
syndrome; thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  If in the future the 
veteran obtains a medical diagnosis of this condition, and 
medical evidence linking it to service or to a service-
connected disorder, she may file to reopen her claim for 
service connection.


2. Neurogenic Bladder

The veteran contends that she has a neurogenic bladder 
secondary to treatment, including medications and surgery, 
stemming from her service-connected cancer.  

Medical records and statements from the veteran reflect her 
reports of urinary problems, including voiding difficulty and 
deficiencies in bladder sensation and control.  She was 
eventually tested and treated by a private urologist, Dr. 
Klaus.  Dr. Klaus concluded that the veteran had neurogenic 
bladder, and opined that it was "certainly likely" that the 
condition was caused by pain medication used following her 
cancer and reconstruction surgeries.  A VA clinical 
pharmacist acknowledged some link in medical literature 
between certain types of pain medications and urinary 
dysfunction.  The claims file does not contain any 
professional finding or opinion that opposes a link between 
the veteran's urinary disorder and her treatment for service-
connected disorders.  

The Board finds that the evidence in support of the veteran's 
claim, even without greater certainty of opinion with regard 
to a causal link, is sufficient to warrant secondary service 
connection for a neurogenic bladder.

3. Reactive Airway Disease (RAD)

The veteran was treated for pneumonia during service.  She 
was also seen during service for a sensation of chest 
tightness with exercise.  Physicians listed possible 
diagnoses of asthma and reactive airway disease.  No clear 
diagnosis regarding the respiratory symptoms was recorded.  
Shortly after the veteran was seen for respiratory 
complaints, she was diagnosed with breast cancer.  After 
separation from service, the veteran continued to report that 
she had problems with shortness of breath.  She asserts that 
her respiratory symptoms are manifestations of reactive 
airway disease, and that the reactive airway disease is 
caused by her GERD.

Dr. Geissinger, a private gastroenterologist who treats the 
veteran, concluded that the veteran's reflux at least 
contributes to her respiratory problems.  The RO provided the 
veteran with a VA examination, and the doctor concluded the 
veteran did not have RAD.  The other medical evidence of 
record does not show a current diagnosis of RAD.  

As noted, one requirement for service connection is a current 
medical diagnosis of the claimed condition.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  In the absence of a current 
diagnosis that the veteran has RAD, service connection may 
not be granted.  The preponderance of the evidence is against 
the claim for service connection for RAD; thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If in the future the veteran obtains a 
medical diagnosis of RAD (or another chronic respiratory 
disorder), and medical evidence linking it to service or to a 
service-connected disorder, she may file to reopen her claim 
for service connection.

B.  SMC based on Loss of Use of Both Lower Extremities

The veteran asserts that she is confined to a wheelchair and 
is unable to walk as a result of the service-connected 
abdominal muscle damage that followed her breast 
reconstruction surgery.  

SMC may be awarded if the veteran, as the result of a 
service-connected disability, has suffered anatomical loss or 
"loss of use" of both feet.  38 U.S.C.A. § 1114(l).  Loss of 
use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below knee with use of a suitable prosthesis.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. 
§§ 3.350(a)(2), (b)(1), 4.63.

The Board notes that loss of use of the lower extremities may 
be due to either functional or organic causes, and there are 
similar requirements for estalishing eligibility for 
specially adapted housing.  See 38 U.S.C.A. § 2101(a); 
38 C.F.R. § 3.809; VA Administrator's Decision No. 994 (June 
10, 1974); Veterans Benefits Administration Manual M21-1, 
Part VI, Paragraphs 8.07 and 8.11 (March 24, 2000).

The evidence in this case does not show that the veteran has 
musculoskeletal or other disorders of the lower extremities 
that severely impair the function of those extremities.  
There is evidence, however, that surgery to reconstruct the 
veteran's right breast following mastectomy resulted in 
severe damage to the veteran's abdominal muscles.  A number 
of medical records indicate that the service-connected 
disability of the veteran's abdominal muscles has rendered 
her unable to support herself while standing or walking, such 
that it is necessary for her to use a wheelchair for 
locomotion.  The medical evidence indicates that it is 
reasonably certain that the abdominal muscle impairment that 
renders the veteran wheelchair-dependent will continue 
throughout her life.  While the veteran may be able to 
ambulate a few steps without a wheelchair, it is evident that 
she has functional loss of use of the lower extremities that 
precludes locomotion without the aid of a wheelchair.

With application of the benefit-of-the-doubt rule, the Board 
finds that, due to service-connected disability, there is no 
effective function remaining in the veteran's lower 
extremities other than that which would be equally well 
served by amputaion stumps with suitable prostheses.  The 
Board concludes that SMC based on loss of use of the lower 
extremities is warranted.

C.  Permanence of Total Disability Compensation Rating.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  Permanence of total disability will be taken to exist 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  The permanent 
loss or loss of use of both hands, or both feet, or of one 
hand and one foot, or of the sight of both eyes, or becoming 
permanently helpless or bedridden constitutes permanent total 
disability.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
total disability ratings may not be granted as a result of 
any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. §§ 3.340(b), 4.15.

Permanence of the veteran's total disability rating was 
granted by the RO, but then this finding was rescinded based 
on the reasoning that the veteran's total rating for cancer 
might be reduced in the future if the cancer went into 
remission.

Apart from the benefits granted by the present Board 
decision, the veteran has multiple compensable service-
connected disabilities, including metastatic breast cancer 
which itself is rated 100 percent under Code 7627.  As the 
veteran points out, medical records show a poor prognosis for 
the cancer.  Even if the 100 percent rating for the breast 
cancer were reduced, due to hoped for remission and cessation 
of treatment, per the terms of Code 7627, there would be a 
substantial rating for the residual mastectomy under Code 
7626, not to mention the continuing ratings for the other 
service-connected disabilities.  There would likely be close 
to a 100 percent schedular rating or a total rating based on 
individual unemployability.

Permanence of total disability does not require an absolute 
certainty that the total disability will continue for the 
remainder of the veteran's life.  Only a reasonable certainty 
is required, and that test is met in this case.  Accordingly, 
the Board finds the veteran's total disability compensation 
rating is permanent in nature.





ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for neurogenic bladder is granted.

Service connection for RAD is denied.

SMC based on loss of use of both lower extremities is 
granted.

Permanence of a total disability compensation rating is 
granted.


REMAND

The remaining issue on appeal is service connection for IBS.  
Private and VA physicians have diagnosed the veteran as 
having IBS.  The veteran has asserted that her IBS is caused 
by pain medication prescribed because of her cancer, by 
chemotherapy drugs, by her GERD, or by stress that is a 
symptom of her service-connected PTSD.  The RO sought a VA 
medical examination and opinion regarding the cause of the 
veteran's IBS.  The physician who examined the veteran in 
November 1998 reported that IBS has no discernable cause, so 
that it was difficult to attribute the IBS to her 
chemotherapy.

In the judgment of the Board, as part of the duty to assist 
the veteran, another VA examination is warranted to determine 
if her IBS is due to any of her multiple service-connected 
disabilities.  Veterans Claims Assistance Act of 2000.

Accordingly, this issue is remanded for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of her IBS.  The claims folder 
should be provided to and reviewed by the 
doctor, and the examination report should 
note that such has been accomplished.  
The doctor should take note of the 
veteran's established service-connected 
conditions.  Based on examination 
findings, review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with adequate 
rationale, as to the etiology of the 
veteran's IBS, including whether IBS was 
caused or permanently worsened by any of 
her service-connected disabilities (or 
treatment for such disabilities).  

2.  After the completion of the foregoing 
development, the RO should review the 
claim for direct or secondary service 
connection for IBS.  If the claim is 
denied, the veteran should be furnished 
with a supplemental statement of the 
case, and afforded an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

